           Case 1:18-mc-00865 Document 1 Filed 12/19/18 Page 1 of 1




ATTORNEY GRIEVANCE COMM'N *                      IN THE
OF MARYLAND                                      COURT OF APPEALS
                                                 OF MARYLAND
      Petitioner,
                                                 Misc. Docket AG No. 36
      V.
                                          •      September Term, 2018
Ivan Yacub
                                          •
      Respondent.


                                         ORDER

      This matter came before the Court on the Joint Petition for Reprimand by Consent

filed by the Attorney Grievance Commission of Maryland and the Respondent, Ivan

Yacub. The Court having considered the Joint Petition and the record herein, it is this 12th

day of December ,2018;

      ORDERED, that the Respondent, Ivan Yacub, be and hereby is REPRIMANDED

for violating Rule 1.15 of the Maryland Lawyers' Rules of Professional Conduct.




                                                  /s/ Mary Ellen Barbera
                                                  Chief Judge
